Ex. T3A.66 STATE OF NEW HAMPSHIRE Filing fee:$35.00Form No. 14 Use black print or typeRSA 293-A:10.06 Leave 1” margins both sides. ARTICLES OF AMENDMENT to the ARTICLES OF INCORPORATION PURSUANT TO THE PROVISIONS OF THE NEW HAMPSHIRE BUSINESS CORPORATION ACT, THE UNDERSIGNED CORPORATION ADOPTS THE FOLLOWING ARTICLES OF AMENDMENT TO ITS ARTICLES OF INCORPORATION: FIRST:The name of the corporation is URC of Dover, Inc. . SECOND:The text of each amendment adopted is: FIRST: The name of the corporation is UR Dover NH, Inc. THIRD:If the amendment provides for an exchange, reclassification, or cancellation of used shares the provisions for implementing the amendment(s) if not contained in the above amendment are: FOURTH:The amendment(s) were adopted on (date)January 22, 2002 [If more space is needed, attached additional sheet(s)] Page 1 of 3 ARTICLES OF AMENDMENT TO THEForm No. 14 ARTICLES OF INCORPORATION(Cont.) OFURC of Dover, Inc. FIFTH:(Check one) A.x The amendment(s) were adopted by the incorporators or board of directors without shareholder action and shareholder action was not required. B. The amendment(s) were approved by the shareholders. (Note 1) Designation of voting group Number of votes entitled to be cast Number of votes indisputably represented at the meeting Class or Series of shares Number of shares outstanding Designation of voting group Total number of votes cast: OR Total number of undisputed votes cast FOR Class or Series of shares FOR AGAINST Page 2 of 3 ARTICLES OF AMENDMENT TO THEForm No. 14 ARTICLES OF INCORPORATION(Cont.) OFURC of Dover, Inc. SIXTH:If shareholder action was required, the number cast for the amendment(s) by each voting was sufficient for approval by each voting group. Dated:February 5, URC of Dover, Inc.(Note 2) By:(Note 3) Signature of its Sr. VP, Gen.
